Citation Nr: 0608492	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  95-00 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's left maxillary nerve injury 
residuals.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's bilateral glaucoma, right eye 
injury residuals, and right eye cataract for the period prior 
to June 10, 1998.  

3.  Entitlement to a disability evaluation in excess of 30 
percent for the veteran's bilateral glaucoma, right eye 
injury residuals, and post-operative right eye cataract 
residuals for the period on and after June 10, 1998.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had certified active service from March 1974 to 
January 1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which, in pertinent 
part, established service connection for both left maxillary 
nerve injury residuals and a right eye traumatic cataract and 
assigned noncompensable evaluations for those disabilities.  
In July 1996, the RO recharacterized the veteran's right eye 
disability as chronic right eye injury residuals with a 
cataract and glaucoma; assigned a 10 percent evaluation for 
that disability; and increased the initial evaluation 
assigned for his left maxillary nerve injury from 
noncompensable to 10 percent.  

In May 1998, the RO established service connection for left 
eye glaucoma; recharacterized the veteran's eye disability as 
bilateral glaucoma with right eye injury residuals and a 
right eye cataract; and assigned a 10 percent evaluation for 
that disability.  In May 2003, the RO increased the 
evaluation for the veteran's bilateral eye disability from 10 
to 30 percent and effectuated the award as of June 10, 1998.  
In October 2003, the Board remanded the veteran's claims to 
the RO for additional action.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected left 
facial nerve and eye disabilities.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issues as entitlement to an initial 
evaluation in excess of 10 percent for the veteran's left 
maxillary nerve injury residuals; an evaluation in excess of 
10 percent for his bilateral glaucoma, right eye injury 
residuals, and a right eye cataract for the period prior to 
June 10, 1998; and an evaluation in excess of 30 percent for 
his bilateral glaucoma, right eye injury residuals, and 
post-operative right eye cataract residuals on and after June 
10, 1998.  The veteran is not prejudiced by such action.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issue is styled.  

For the reasons and bases addressed below, an initial 
evaluation in excess of 10 percent for the veteran's left 
maxillary nerve injury residuals is DENIED.  

The issues of the veteran's entitlement to both an evaluation 
in excess of 10 percent for his bilateral glaucoma, right eye 
injury residuals, and a right eye cataract for the period 
prior to June 10, 1998, and an evaluation in excess of 30 
percent for his bilateral glaucoma, right eye injury 
residuals, and post-operative right eye cataract residuals on 
and after June 10, 1998, are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the veteran 
if further action is required on his part.  


FINDING OF FACT

The veteran's left maxillary nerve injury residuals have been 
shown to be manifested by no more than left maxillary 
neuritis with mild left facial numbness including left 
anterior nasolabial fold paresthesia and no associated muscle 
weakness.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for the veteran's left maxillary nerve injury 
residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 
4.123, 4.124a, Diagnostic Codes 8205, 8305 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim, the Board observes that the RO issued VCAA 
notices to the veteran in May 2004 and August 2005 which 
informed him of the evidence needed to support his claim for 
an initial evaluation in excess of 10 percent for his left 
maxillary nerve injury residuals; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  The veteran was specifically informed that he should 
submit any relevant evidence in his possession.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran has been 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The veteran was 
afforded a hearing before a VA hearing officer.  The hearing 
transcript is of record.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2005).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006).  In the instant 
appeal, the veteran was provided only with notice of what 
type of evidence was needed to substantiate his claim of 
entitlement to service connection for the claimed disorder.  
However, he was not informed of the type of evidence 
necessary to establish initial evaluations and/or earlier 
effective dates for the claimed disability.  Notwithstanding 
the deficient notice given the veteran, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision as to the issue of an initial 
evaluation in excess of 10 percent for his left maxillary 
nerve injury residuals given the absence of any contention 
that the veteran's disability is manifested by more than 
wholly sensory impairment.  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  


II.  Historical Review

An October 1996 Army treatment record states that the veteran 
sustained a chronic left maxillary nerve injury when a 
vehicle's transmission fell and struck his face.  In February 
1994, the RO established service connection for left 
maxillary nerve damage and assigned a noncompensable 
evaluation for that disability.  In May 1996, the RO 
increased the initial evaluation assigned for the veteran's 
left maxillary nerve injury residuals from noncompensable to 
10 percent.  


III.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  A 10 percent 
evaluation is warranted for moderate incomplete paralysis of 
the fifth (trigeminal) cranial nerve.  A 30 percent 
evaluation requires severe incomplete paralysis.  A 50 
percent evaluation requires complete paralysis.  The 
evaluation is to be assigned based upon the relative degree 
of sensory manifestation or motor loss.  38 C.F.R. § 4.124a, 
Diagnostic Code 8205 (2005).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124a, 
Diagnostic Code 8305 (2005).  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  Neuralgia of 
the fifth (trigeminal) cranial nerve manifested by tic 
douloureux may be evaluated in accordance with severity up to 
complete paralysis.  38 C.F.R. §§ 4.124, 4.124a, Diagnostic 
Code 8405 (2005)

At a May 1993 VA examination for compensation purposes, the 
veteran complained of left upper lip numbness.  At an August 
1996 hearing before a VA hearing officer, the veteran 
testified that his left maxillary nerve injury residuals were 
manifested by left upper lip numbness and tingling.  He 
stated that he had to be careful while drinking or else 
liquids would drip from his mouth.  

At an August 1996 VA examination for compensation purposes, 
the veteran complained of left upper lip numbness.  On 
examination, the veteran exhibited decreased pain and touch 
sensation over the left side of the face including the left 
side of the nose, the left upper lip, and the left maxillary 
area.  The veteran was diagnosed with traumatic left 
maxillary nerve injury residuals with residual sensory 
deficit over the left upper lip, the left side of the nose, 
and the left maxillary area.  

At an October 1997 VA examination for compensation purposes, 
the veteran complained of left upper lip and left-sided nasal 
numbness.  On examination, the veteran exhibited facial 
numbness from the left lower eyelid to the left upper lip and 
no facial weakness.  The veteran was diagnosed with left 
maxillary nerve injury residuals with residual sensory 
deficit over the left half of the upper lip, the left side of 
the nose, and the left side of the face from the lower eyelid 
to the level of the left upper lip.  

At a September 2005 VA examination for compensation purposes, 
the veteran complained of upper lip numbness; left facial 
nerve "jumping," and teeth tingling.  On examination, the 
veteran exhibited paresthesias over the left anterior aspect 
of the face; symmetrical facial muscle tone; and no left 
facial muscle weakness, tics, or neuropathy.  The veteran was 
diagnosed with left fifth cranial nerve injury residuals with 
associated mild left anterior nasolabial fold paresthesia.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's left maxillary nerve injury residuals 
have been shown to be manifested by no more than left facial 
numbness affecting the area from the left lower eyelid to the 
left upper lip with no associated muscle weakness or other 
impairment.  The report of the most recent VA examination for 
compensation purposes of record relates that the veteran's 
left maxillary nerve injury residuals were manifested by left 
anterior nasolabial fold paresthesia.  The veteran's 
symptomatology is most consistent with left maxillary nerve 
neuritis.  As the veteran's symptoms have been repeatedly 
shown to be wholly sensory in nature, they may be considered 
to be productive of no more than moderate incomplete 
paralysis of the nerve.  Such disability merits assignment of 
a 10 percent evaluation and no more.  38 C.F.R. §§ 4.123, 
4.124a, Diagnostic Codes 8502, 8503 (2005).  Therefore, the 
Board finds that the current 10 percent evaluation adequately 
reflects the veteran's left facial neurological disability 
picture.  


ORDER

An initial evaluation in excess of 10 percent for the 
veteran's left maxillary nerve injury residuals is DENIED.  


REMAND

In its October 2003 remand instructions, the Board directed 
the RO to schedule the veteran for an additional VA 
ophthalmologic evaluation.  The veteran's claim file was to 
be provided to the examiner for review.  The report of the 
resulting September 2005 VA examination for compensation 
purposes notes that the veteran's claims file was not 
available for review at either the time of the evaluation or 
the subsequent dictation of the examination report.  
Examinations for compensation and pension purposes conducted 
without contemporaneous review of the veteran's claims file 
are deficient for rating purposes.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The RO's compliance with the 
Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006).  In the instant 
appeal, the veteran was not provided with notice of the type 
of evidence necessary to establish higher initial evaluations 
and/or earlier effective dates for his eye disabilities.  
Therefore, the issues must be remanded to the RO so that 
proper notice may be issued to the veteran which includes an 
explanation as to the type of evidence necessary to establish 
entitlement to higher initial evaluations and earlier 
effective dates for his disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005); and the Court's holding in 
Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006) are fully met.

2.  Then contact the veteran and request 
that he provide information as to all 
treatment of his bilateral eye 
disabilities after March 2004 including 
the names and addresses of all health 
care providers.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should then contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  Then request copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after March 2004, not 
already of record, for incorporation into 
the record.

4.  Then schedule the veteran for VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his service-connected eye 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should specifically state 
whether the veteran has glaucoma.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

5.  Then readjudicate the veteran's 
entitlement to both an evaluation in 
excess of 10 percent for his bilateral 
glaucoma, right eye injury residuals, and 
a right eye cataract for the period prior 
to June 10, 1998, and an evaluation in 
excess of 30 percent for his bilateral 
glaucoma, right eye injury residuals, and 
post-operative right eye cataract 
residuals for the period on and after 
June 10, 1998.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


